IN THE UNITED STATES DISTRICT COURT F§ E="E D

FOR THE I)ISTRICT OF MONTANA gL‘,T 29 2015
BILLINGS DIVISION . mm
C|erk. U S Dlstrlc
District Of Moniana
Bi`|.lingS

UNITED STATES OF AMERICA, CR 18-37-BLG-SPW

Plaintiff,

ORDER
VS.

JENNTFER ANNE THAW,

Defendant.

 

 

Upon the Defendant’S Unopposed Motion for Leave to File Under Seal
(Doc. 26), and for good cause appearing

IT IS HEREBY ORDERED that the Unopposed Motion for Leave to File
Under Seal is GRANTED. The Supplemental Psychological Assessment of the
Defendant shall be filed under Seal.

DATED this §§ day Of Octc)ber, 20 8.

14
SUSAN P. WATTERS
Urlitecl States District Judge

